 

Exhibit 10.1

 

EXECUTION VERSION

 

INVESTMENT AGREEMENT

 

This INVESTMENT AGREEMENT (this “Agreement”) is entered into as of July 27,
2015, by and between Beacon Roofing Supply, Inc., a Delaware corporation
(“Parent”), and CD&R Roadhouse Holdings, L.P., a Cayman exempted limited
partnership (the “CD&R Stockholder”). Capitalized terms used herein shall have
the meaning assigned to such terms in the Merger Agreement (as defined below).

 

WHEREAS, pursuant to the Agreement and Plan of Merger, dated as of the date
hereof (as such agreement may be amended from time to time, the “Merger
Agreement”), by and among the Parent, Beacon Leadership Acquisition I, Inc., a
Delaware corporation and a wholly owned subsidiary of the Parent and Beacon
Leadership Acquisition II, LLC, a Delaware limited liability company and a
wholly owned subsidiary of the Parent, and CDRR Investors, Inc., a Delaware
Corporation, the CD&R Stockholder has agreed to acquire from the Parent, and the
Parent has agreed to issue to the CD&R Stockholder, a certain number of shares
of Parent Stock (capitalized terms used in this Agreement and not otherwise
defined have the meanings specified in the Merger Agreement); and

 

WHEREAS, in connection with the transactions contemplated by the Merger
Agreement, the Parent and the CD&R Stockholder desire to provide for certain
rights and restrictions on the terms and subject to the conditions set forth
herein.

 

NOW, THEREFORE, in consideration of the foregoing recitals and of the mutual
promises hereinafter set forth, the parties hereto agree as follows:

 

AGREEMENT

 

1.       Lock-Up Period. In order to induce Parent to consummate the
transactions contemplated by the Merger Agreement, the undersigned hereby agrees
that, from the date hereof until the 180th day after the Closing Date (the
“Lock-Up Period”), the CD&R Stockholder and each of its Affiliates (the “CD&R
Investors”) shall not: (a) sell, offer to sell, contract or agree to sell,
hypothecate, pledge, grant any option to purchase or otherwise dispose of or
agree to dispose of, directly or indirectly, or establish or increase a put
equivalent position or liquidate or decrease a call equivalent position within
the meaning of Section 16 of the Securities Exchange Act of 1934, as amended,
and the rules and regulations of the Securities and Exchange Commission
promulgated thereunder (the “Exchange Act”), with respect to the Parent Stock
received pursuant to the Merger Agreement (such shares, collectively, the
“Lock-up Shares”), (b) enter into any swap or other arrangement that transfers
to another, in whole or in part, any of the economic consequences of ownership
of any of the Lock-up Shares, in cash or otherwise, or (c) publicly announce any
intention to effect any transaction specified in clause (a) or (b). The CD&R
Stockholder hereby authorizes Parent during the Lock-Up Period to cause its
transfer agent for the Lock-up Shares to decline to transfer, and to note stop
transfer restrictions on the stock register and other records relating to,
Lock-up Shares for which the CD&R Stockholder is the record holder.

 

 

 

 

2.           Registration Rights Agreement. On the Closing Date, simultaneously
with the Closing, Parent and the CD&R Stockholder shall execute and deliver a
counterpart signature page to the Registration Rights Agreement, to be dated as
of the Closing Date, by and between Parent and the CD&R Stockholder, in the form
attached hereto as Exhibit A.

 

3.           Representation on the Parent Board.

 

(a)          From and after the Closing, until such time as the CD&R Investors
collectively no longer hold a number of shares of Parent Stock equal to (i) at
least 50% of the Parent Stock received by the CD&R Stockholder pursuant to the
Merger Agreement (adjusted for subdivisions, stock-splits, combinations,
recapitalizations or similar events), the CD&R Stockholder shall be entitled to
designate two persons, who shall be Partners, Managing Directors, Advisors or
Principals of a CDR Fund or any Affiliated Fund (as defined below), to serve on
the Parent Board (the “Shareholder Designees” and each a “Shareholder Designee”)
and (ii) at least 10% (but less than 50%) of the Parent Stock received by the
CD&R Stockholder pursuant to the Merger Agreement (adjusted for subdivisions,
stock-splits, combinations, recapitalizations or similar events), the CD&R
Stockholder shall be entitled to designate one Shareholder Designee. At such
time that the CD&R Stockholder is no longer entitled to designate one or both
Shareholder Designees pursuant to the previous sentence, the CD&R Stockholder
shall promptly cause one or both Shareholder Designees, as applicable, to offer
to resign from the Parent Board. The Shareholder Designees shall initially be
those persons named on Schedule 5.11 to the Merger Agreement. A Person that is a
Shareholder Designee shall remain and be regarded as a Shareholder Designee for
purposes of this Agreement for the remainder of such Person’s term on the Parent
Board or, if earlier, death or resignation.

 

(b)          Parent shall take such actions as are necessary to cause the
Shareholder Designees to be nominated as members of the Parent Board and shall,
subject to applicable Law, include in any proxy statement prepared, used,
delivered or publicly filed by Parent to solicit the vote of its stockholders in
connection with any such meeting the recommendation of the Board that
stockholders of Parent vote in favor of the Shareholder Designees and solicit
votes in favor of the election of the Shareholder Designees to Parent’s Board
consistent with Parent’s efforts to solicit votes in favor of the election of
Parent’s other nominees to Parent’s Board.

 

(c)          Parent, the CD&R Stockholder and each Shareholder Designee shall
enter into a confidentiality and non-disclosure agreement on reasonably
acceptable terms pursuant to which a Shareholder Designee shall be permitted to
disclose confidential or non-public information received by such Shareholder
Designee in its capacity as a member of the Parent Board to representatives of
the CD&R Stockholder.

 

4.           Restrictive Covenants. For so long as the CD&R Stockholder is
entitled to designate at least one Shareholder Designee pursuant to Section 3
and for six (6) months thereafter, the CDR Parties shall not, and shall cause
their respective Affiliates and all other investment funds or Persons controlled
or managed by any of the general partners of the CDR Funds, Clayton Dubilier &
Rice, LLC or their respective Affiliates (an “Affiliated Fund”) not to, directly
or indirectly:

 

(i)          solicit for employment, employ or attempt to employ or divert any
senior management-level employee of any Group Company as of the date hereof;
provided that the CD&R Stockholder and its Affiliates may (A) engage in general
solicitations of employment (including through search firms) not specifically
directed at such employees and (B) solicit for employment or employ or attempt
to employ any Person who is no longer employed by any Group Company or Parent at
such time; or

 

2

 

 

(ii)         engage or participate, as an owner, investor, partner, member,
shareholder or lender, in a business primarily engaged in the distribution of
roofing materials anywhere in the United States or Canada.

 

Notwithstanding the foregoing, the restrictions set forth in this Section 4
shall not apply to any portfolio company of the CDR Funds or any Affiliated Fund
(or any controlled Affiliate of any such portfolio company), except to the
extent the CDR Funds or any Affiliated Fund (other than their respective
portfolio companies or controlled Affiliates thereof) either directs or causes
such portfolio company (or controlled Affiliate) to take an action that would be
a breach of this Section 4 if the CDR Parties had taken such action. The CD&R
Stockholder and CDR Funds shall not, and shall cause the Affiliated Funds not
to, vote in their capacity as equityholders in favor of, or fail to exercise a
contractual veto right over, an action by such portfolio company (or controlled
Affiliate) that would be a breach of this Section 4 if the CDR Parties had taken
such action.

 

5.           Release. Effective as of the Closing, each CDR Fund hereby
irrevocably, unconditionally and completely releases, acquits and forever
discharges each of the Releasees from and against any and all Released Claims,
whether at law or in equity, that such Releasing Party may have had in the past
or may have at any time up to and including the Closing Date against any of the
Releasees, directly or indirectly relating to or arising out of any events,
matters, causes, things, acts, omissions or conduct occurring or existing at any
time up to and including the Closing Date relating directly or indirectly to
such Releasing Party’s status as a director, (direct or indirect) stockholder or
optionholder of the Group Companies; provided, however, that such Releasing
Party is not releasing (i) any rights available to it under this Agreement
(including the Registration Rights Agreement that is an exhibit hereto), the
Merger Agreement, any Ancillary Document or any agreement entered into by such
Releasing Party in connection with the Closing or (ii) any rights available to
it under any Related Party Agreement to the extent such agreement is not
terminated pursuant to Section 5.14 of the Merger Agreement.

 

6.           Miscellaneous.

 

(a)          Termination. The provisions of this Agreement shall terminate upon
the earlier to occur of its termination by the written agreement of all parties
hereto or their respective successors in interest and the termination of the
Merger Agreement prior to Closing. Nothing herein shall relieve any party from
any liability for the breach of any of the agreements set forth in this
Agreement.

 

(b)          Amendments and Waivers. This Agreement may be amended or modified
only by a written agreement executed and delivered by each party hereto. The
failure of any party to enforce any of the provisions of this Agreement shall in
no way be construed as a waiver of such provisions and shall not affect the
right of such party thereafter to enforce each and every provision of this
Agreement in accordance with its terms. Any waiver granted under this Agreement
shall constitute a waiver only with respect to the specific matter described in
such writing and shall in no way impair the rights of the party granting such
waiver in any other respect or at any other time.

 

3

 

 

(c)          Successors, Assigns and Transferees. This Agreement shall be
binding upon and inure to the benefit of and be enforceable by the parties
hereto and their respective successors and assigns who agree in writing to be
bound by the provisions of this Agreement.

 

(d)          Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given (and shall be
deemed to have been duly given upon receipt) by delivery in person, by facsimile
(followed by overnight courier), E-mail (followed by overnight courier), or by
registered or certified mail (postage prepaid, return receipt requested) to the
other parties hereto as follows:

 

To Parent:

 

  Beacon Roofing Supply, Inc.   505 Huntmar Park Drive, Suite 300   Herndon,
Virginia 20170   Attention: Joe Nowicki   Facsimile: (703) 437-1919   E-mail:
jnowicki@becn.com         with a copy (which shall not constitute notice) to:  
    Beacon Roofing Supply, Inc.   5244 River Road, Second Floor   Bethesda,
Maryland 20816   Attention: Ross D. Cooper   Facsimile: (301) 272-2125   E-mail:
rcooper@becn.com

 

To the CD&R Stockholder:

 

  c/o Clayton, Dubilier & Rice, LLC   375 Park Avenue   18th Floor   New York,
New York 10152   Attention: Nate Sleeper     JL Zrebiec   Facsimile: (212)
407-5252

 

4

 

 

  with a copy (which shall not constitute notice) to:       Debevoise & Plimpton
LLP   919 Third Avenue   New York, NY 10022   Attention: Margaret Andrews
Davenport     Michael A. Diz   Facsimile: (212) 909-7667     (212) 909-6836  
E-mail: madavenport@debevoise.com     madiz@debevoise.com

 

or, in each case, such other address or facsimile number as such party may
hereafter specify for the purpose by notice to the other parties hereto

 

(e)          Further Assurances. At any time or from time to time after the date
hereof, the parties agree to cooperate with each other, and at the request of
any other party, to execute and deliver any further instruments or documents and
to take all such further action as the other party may reasonably request in
order to evidence or effectuate the consummation of the transactions
contemplated hereby and to otherwise carry out the intent of the parties
hereunder.

 

(f)          Entire Agreement; No Third Party Beneficiaries. This Agreement
together with the Merger Agreement (i) constitutes the entire agreement among
the parties with respect to the subject matter of this Agreement and supersede
any prior discussions, correspondence, negotiation, proposed term sheet,
agreement, understanding or agreement and there are no agreements,
understandings, representations or warranties between the parties other than
those set forth or referred to in this Agreement and (ii) is not intended to
confer in or on behalf of any Person not a party to this Agreement (and their
successors and assigns) any rights, benefits, causes of action or remedies with
respect to the subject matter or any provision hereof.

 

(g)          Additional Provisions. The provisions of Sections 1.2, 8.4, 8.8,
8.11, 8.13, 8.14 and 8.15 of the Merger Agreement shall apply to this Agreement
mutatis mutandis.

 

[Remainder of page left intentionally blank]

 

5

 

 

IN WITNESS WHEREOF, each of the undersigned has executed this Agreement or
caused this Agreement to be duly executed on its behalf as of the date first
written above.

 

  BEACON ROOFING SUPPLY, INC.       By: /s/ Ross D. Cooper     Name: Ross D.
Cooper     Title: Sr. Vice President, General Counsel and Secretary

 

[Signature Page to Investment Agreement]

 

 

 

 

IN WITNESS WHEREOF, each of the undersigned has executed this Agreement or
caused this Agreement to be duly executed on its behalf as of the date first
written above.

 

  CD&R Roadhouse Holdings, L.P.   By: CD&R Associates VIII, Ltd., its general
partner         By: /s/ Theresa A. Gore     Name:  Theresa A. Gore    
Title:  Vice President, Treasurer and Assistant Secretary             CLAYTON,
DUBILIER & RICE FUND VIII, L.P.   By: CD&R Associates VIII, Ltd., its general
partner         By: /s/ Theresa A. Gore     Name:  Theresa A. Gore    
Title:  Vice President, Treasurer and Assistant Secretary             CD&R
FRIENDS & FAMILY FUND VIII, L.P.   By: CD&R Associates VIII, Ltd., its general
partner         By: /s/ Theresa A. Gore     Name:  Theresa A. Gore     Title: 
Vice President, Treasurer and Assistant Secretary           CD&R ADVISOR FUND
VIII CO-INVESTOR, L.P.   By: CD&R Associates VIII, Ltd., its general partner    
    By: /s/ Theresa A. Gore     Name:  Theresa A. Gore     Title:  Vice
President, Treasurer and Assistant Secretary    

 

 

[Signature Page to Investment Agreement]

 

 

 

 

Exhibit A
Registration Rights Agreement

 

See attached.

 

 

 

